Stock Purchase Agreement, executed October 13, 2006, between the Company and
Independence Blue Cross.
EX-10.74

Exhibit 10.74










STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 13, 2006,
by and among CORD BLOOD AMERICA, INC., a Florida corporation (the “Company”),
and INDEPENDENCE BLUE CROSS, a Pennsylvania not for profit hospital plan
corporation (“Buyer”).

WITNESSETH:

WHEREAS, the Company and Buyer are executing and delivering this Agreement in
reliance upon an exemption from securities registration pursuant to Section 4(2)
and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
 Securities and Exchange Commission (the “SEC”) under the Securities Act of
1933, as amended (the “Securities Act”);

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Buyer as provided herein,
and Buyer shall purchase as provided herein, on a monthly basis shares of
unregistered common stock of the Company (the “Common Stock”), par value $0.0001
(the “Common Stock”) at a purchase price per share equal to the closing bid
price for the Common Stock on the trading day immediately preceding each
purchase thereof (the “Purchase Price”), with a maximum aggregate Purchase Price
for all such purchases equal to One Million Dollars ($1,000,000); and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Investor
Registration Rights Agreement”) pursuant to





1







--------------------------------------------------------------------------------

which the Company has agreed to provide certain registration rights under the
Securities Act and the rules and regulations promulgated thereunder, and
applicable state securities laws; and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and CorCell, Inc., a Delaware corporation (“CorCell”), are executing
and delivering an Asset Purchase Agreement to each other (the “APA”), pursuant
to which the Company shall purchase all of the assets of CorCell utilized in
that portion of CorCell’s business with respect to retrieving cord blood samples
only (excluding the business of storing such samples) (the “Business”), intended
to close effective as of October 1, 2006.  

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and CorCell are executing and delivering an Existing Samples
Purchase Agreement to each other (the “ESPA”), pursuant to which the Company
shall purchase all of the assets of CorCell utilized in that portion of
CorCell’s business with respect to storing cord blood samples only, intended to
close on or before March 31, 2007.  

WHEREAS, Buyer is a beneficial shareholder of Vita 34 International AG, the
parent corporation of CorCell, and Buyer desires to assist the Company in
funding the excess of the monthly expenses of running the Business over the
revenues generated by the Business until the earlier of the closing under the
ESPA, the termination of the ESPA or as otherwise provided in this Agreement.  

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and Buyer hereby agree as follows:





2




--------------------------------------------------------------------------------

1.

PURCHASE AND SALE OF COMMON STOCK.

(a)

Purchase of Common Stock.  Subject to the satisfaction (or waiver) of the terms
and conditions of this Agreement:

(i)

Concurrently with the execution of this Agreement, the Buyer shall purchase
$150,000 of the Company’s Common Stock.

(ii)

Beginning with respect to the month of November, 2006, Buyer agrees to purchase
at each Monthly Closing (defined below) and the Company agrees to sell and issue
to Buyer at each Monthly Closing, that number of shares of Common Stock equal to
the result of dividing the Projected Deficit (as defined below) expected to be
incurred in the Business for the applicable calendar month by the applicable
Purchase Price.  The “Projected Deficit” shall be defined as the excess of the
projected expenses of the Business over the projected revenues of the Business,
calculated in a manner consistent with past monthly budgets of CorCell and
consistent with the example set forth as Schedule 1 hereto.  The Projected
Deficit for each calendar month shall be provided in detail in writing by the
Company to Buyer on or before the fifteenth (15th) day of the immediately
preceding calendar month.  In the event that the Actual Cash Deficit (as defined
below) for the month of October is less than $150,000, or in the event the
Actual Cash Deficit for any subsequent calendar month is less than the Projected
Deficit for that month, the amount of the difference shall reduce the amount of
the next Projected Deficit provided by the Company to Buyer. The term “Actual
Cash Deficit” shall mean the excess of the actual expenses of the Business over
the actual revenues of the Business, calculated in a manner consistent with the
calculation of Projected Deficits.  In the event the final Projected Deficit
exceeds the Actual Cash Deficit for last month of the foregoing arrangement,
Buyer may, in its sole discretion and subject to compliance with applicable
securities laws, require the Company to repurchase that number of shares of
Company Common Stock purchased in that last





3




--------------------------------------------------------------------------------

month whose purchase price is equal to the difference between the Projected
Deficit and the Actual Cash Deficit.  At the time of each Monthly Closing, Buyer
shall wire transfer the applicable Purchase Price in same-day funds to the
Company.  Notwithstanding anything to the contrary in this Agreement, Buyer
shall have no further obligation to purchase any Common Stock hereunder or
otherwise at the earlier date that (i) the aggregate Purchase Price for all
purchases made by Buyer hereunder equals the sum of One Million Dollars
($1,000,000), (ii) successful consummation of the purchase by the Company of
CorCell’s cord blood sample storing business pursuant to the terms of the ESPA,
(iii) the ESPA is terminated  for any reason, (iv) an Event of Default (as
defined below) by the Company under this Agreement, (v) the insolvency of the
Company, (vi) the filing of a voluntary or involuntary  petition in bankruptcy
by or against the Company, or (vii) Buyer and the Company have consummated the
fifth (March, 2007) Monthly Closing.  For purposes of this Agreement, an “Event
of Default” shall be deemed to have occurred if the Company breaches any of its
material obligations hereunder and fails to cure such breach within five
business days after written notice thereof is given by Buyer to the Company.

(b)

Closing Dates.  The closing each month (each a “Monthly Closing”) of the
purchase and sale of the Common Stock pursuant to the terms of this Agreement
shall take place at 10:00 a.m.  Eastern Standard Time on the fifth (5th)
business day of each successive calendar month beginning with November, 2006,
subject to notification of satisfaction of the conditions to each Monthly
Closing set forth herein and in Sections 5 and 6 below (or such other date as is
mutually agreed to by the Company and Buyer) (the “Monthly Closing Date”).  

(c)

Form of Payment.  Subject to the satisfaction of the terms and conditions of
this Agreement, on each Monthly Closing Date Buyer shall deliver to the Company
the





4




--------------------------------------------------------------------------------

aggregate proceeds for the Common Stock to be issued and sold to Buyer,
calculated and delievered in accordance with Section 1(a) above. Within five (5)
business days thereafter, the Company shall deliver to Buyer certificates for
the Common Stock which Buyer has purchased, duly executed on behalf of the
Company.

2.

BUYER’S REPRESENTATIONS AND WARRANTIES.

Buyer represents and warrants that:

(a)

Investment Purpose.  Buyer is acquiring the Common Stock then issuable, for its
own account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, Buyer reserves the right to dispose of the
Common Stock at any time in accordance with or pursuant to an effective
Securities Act registration statement covering such Common Stock or an available
exemption under the Securities Act.

(b)

Accredited Investor Status.  Buyer is an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D.

(c)

Reliance on Exemptions.  Buyer understands that the Common Stock is being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire such
securities.





5




--------------------------------------------------------------------------------

(d)

Information.  All matters relating to the Company and Buyer’s investment in the
Common Stock have been explained to Buyer and Buyer’s advisors and Buyer
understands the speculative nature of and the risks involved in this investment.
 Buyer understands the business in which the Company is engaged and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Company and making an
informed investment decision with respect thereto.  Buyer and its attorneys,
investment advisors, business advisors, tax advisors and accountants have had
access to the Company’s reports, schedules, forms, statements and other
documents filed by it with the SEC under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, being hereinafter
referred to as the “SEC Documents”).  Buyer relied solely on the information
contained in the SEC Documents in making its investment decision, and, in making
its investment decision, has disregarded any other written or oral statements or
information, if any, concerning the Company or an investment in the Common Stock
made by any party, including, without limitation, the officers, directors, and
employees of the Company.  Buyer has obtained sufficient information to evaluate
the merits and risks of the investment and to make such a decision.  To the
extent that Buyer has deemed it appropriate to do so, Buyer has retained, and
relied upon appropriate professional advice regarding the tax, accounting,
legal, investment and financial merits and consequences of an investment in the
Common Stock.  Buyer acknowledges that it has relied solely on the professional
advice of its own counsel with respect to the transactions set forth herein.
Notwithstanding the foregoing, no due diligence investigations conducted by the
Buyer or its





6




--------------------------------------------------------------------------------

advisors, if any, or its representatives shall modify, amend or affect Buyer’s
right to rely on the Company’s representations and warranties contained in
Section 3 below.

(e)

No Governmental Review.  Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Common Stock, or the fairness or
suitability of the investment in the Common Stock, nor have such authorities
passed upon or endorsed the merits of the offering of the Common Stock.  

(f)

Transfer or Resale.  Buyer understands that except as provided in the Investor
Registration Rights Agreement: (i) the Common Stock has not been and is not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) Buyer shall have delivered to the Company an
opinion of counsel, in a form acceptable to the Company in the reasonable
exercise of its discretion, to the effect that the Common Stock to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration requirements; (ii) any sale of the Common Stock
made in reliance on Rule 144 under the Securities Act (or a successor rule
thereto) (“Rule 144”) may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Common Stock under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register the Common
Stock under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder.  The





7




--------------------------------------------------------------------------------

Company reserves the right to place stop transfer instructions against the
shares and certificates for the Common Stock when necessary to assure compliance
with state and/or federal securities laws.

(g)

Legends.  Buyer understands that the certificates or other instruments
representing the Common Stock shall bear a restrictive legend in substantially
the following form (and a stop transfer order may be placed against transfer of
such stock certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN  REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR  APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES HAVE BEEN  ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH
A VIEW  TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD,  TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE  REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES  ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS,  OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
 REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE  STATE SECURITIES
LAWS.




The legend set forth above shall be removed and the Company within two (2)
business days shall issue a certificate without such legend to the holder of the
Common Stock upon which it is stamped, unless otherwise required by state
securities laws, under the following circumstances: (i) in connection with a
sale transaction, provided the Common Stock is registered under the Securities
Act; or (ii) in connection with a sale transaction, after such holder provides
the Company with an opinion of counsel acceptable to the Company in the
reasonable exercise of its discretion, which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale, assignment or transfer of the Common Stock may be
made without registration under the Securities Act.





8




--------------------------------------------------------------------------------

(h)

Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of Buyer enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

(i)

Receipt of Documents.  Buyer and its counsel has received and read in their
entirety: (i) this Agreement and each representation, warranty and covenant set
forth herein and the Investor Registration Rights Agreement; (ii) all due
diligence and other information necessary to verify the accuracy and
completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-KSB for the fiscal year ended December 31, 2005; (iv) the
Company’s Form 10-QSB for the fiscal quarter ended June 30, 2006; and (v)
answers to all questions Buyer submitted to the Company regarding an investment
in the Company; and Buyer has relied on the information contained therein and
has not been furnished any offering literature, memorandum or prospectus.

(j)

Due Formation of Buyer.  Buyer is a Pennsylvania hospital plan corporation that
was duly formed, validly exists and is in good standing as a hospital plan
corporation under the laws of Pennsylvania.  Buyer has not been organized for
the specific purpose of purchasing the Common Stock and is not prohibited from
doing so.

(k)

No Legal Advice From the Company.  Buyer acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment and tax advisors.  Buyer is
relying solely on such counsel and advisors and not on any statements or
representations of the Company or any of





9




--------------------------------------------------------------------------------

its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

(l)

Brokers.  Buyer has not retained any broker or finder in connection with any of
the transactions contemplated by this Agreement, and Buyer has not incurred or
agreed to pay, or taken any other action that would entitle any Person to
receive, any brokerage fee, finder’s fee or other similar fee or commission with
respect to any of the transactions contemplated by this Agreement.   “Person”
shall mean any individual, corporation, association, general partnership,
limited partnership, venture, trust, association, firm, organization, company,
business, entity, union, society, government (or political subdivision thereof)
or governmental agency, authority or instrumentality.

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to Buyer that, except as set forth in
Schedule 3 attached hereto:

(a)

Organization and Qualification.  The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted.  Each of the Company and its subsidiaries is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries taken as a whole.





10




--------------------------------------------------------------------------------

(b)

Authorization, Enforcement, Compliance with Other Instruments.  (i) The Company
has the requisite corporate power and authority to enter into and perform this
Agreement, the Investor Registration Rights Agreement, and any related
agreements (collectively the “Transaction Documents”) and to issue the Common
Stock in accordance with the terms hereof and thereof, (ii) the execution and
delivery of the Transaction Documents by the Company and the consummation by it
of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Common Stock, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) the
Transaction Documents have been duly executed and delivered by the Company, (iv)
the Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

(c)

Capitalization.  As of the date hereof the authorized capital stock of the
Company consists of 300,000,000 shares of Common Stock and 5,000,000 shares of
Preferred Stock, par value $0.0001 (“Preferred Stock”) of which 40,510,000
shares of Common Stock and zero shares of Preferred Stock are issued and
outstanding. Except as disclosed on Schedule 3, all of such outstanding shares
have been validly issued and are fully paid and non-assessable.  No shares of
Common Stock are subject to preemptive rights or any other similar rights, and,
except as set forth on Schedule 3 hereto, no shares of Common Stock are subject
to any liens or encumbrances suffered or permitted by the Company.  Except as
disclosed on





11




--------------------------------------------------------------------------------

Schedule 3, as of the date of this Agreement, (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character  whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries.  The Company has no outstanding debt
securities.  There are no agreements or arrangements under which the Company or
any of its subsidiaries is obligated to register the sale of any of their
securities under the Securities Act, except pursuant to the Registration Rights
Agreement, dated September 9, 2005, by and between the Company and Cornell
Capital Partners, L.P., the Subscription Agreement, dated August 2, 2006, by and
between the Company and Strategic Working Capital Fund L.P., and the Asset
Purchase Agreement, dated January 24, 2006, by and between the Company and
Cryobank for Oncologic and Reproductive Donor, Inc.   There are no outstanding
registration statements and there are no outstanding comment letters from the
SEC or any other regulatory agency, other than with respect to Cornell Capital
Partners, L.P.  There are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by the issuance of the Common Stock
as described in this Agreement.  The Company has furnished to Buyer true and
correct copies of the Company’s Articles of Incorporation, as amended and as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
By-laws, as in effect on the date hereof (the “By-laws”), and a listing of





12




--------------------------------------------------------------------------------

all securities convertible into or exercisable for Common Stock and the material
rights of the holders thereof in respect thereto other than stock options issued
to employees and consultants.

(d)

Issuance of Common Stock.  The Common Stock is duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, is free from all taxes, liens and charges with respect to the
issue thereof.  The Company has reserved for issuance hereunder sufficient
shares of Common Stock to satisfy the requirements of this Agreement.

(e)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Articles of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or the By-laws or (ii) conflict with or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of The National Association of Securities Dealers Inc.’s OTC
Bulletin Board on which the Common Stock is quoted) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries is bound or affected.  Neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to





13




--------------------------------------------------------------------------------

the Company or its subsidiaries.  The business of the Company and its
subsidiaries is not being conducted, and shall not be conducted in violation of
any material law, ordinance, or regulation of any governmental entity.  Except
as specifically contemplated by this Agreement and as required under the
Securities Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement or the Investor Registration Rights Agreement in accordance with the
terms hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.  The
Company and its subsidiaries are unaware of any facts or circumstance, which
might give rise to any of the foregoing.

(f)

SEC Documents:  Since January 1, 2003, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Exchange Act.  The Company has delivered to Buyers or their
representatives, or made available through the SEC’s website at
http://www.sec.gov., true and complete copies of the SEC Documents.  As of their
respective dates, the financial statements of the Company disclosed in the SEC
Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may





14




--------------------------------------------------------------------------------

exclude footnotes or may be condensed or summary statements) and, fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
Buyer which is not included in the SEC Documents, including, without limitation,
information referred to in this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(g)

10(b)-5.  The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.

(h)

Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would (i) have a material adverse effect on the
transactions contemplated hereby (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (iii) have a material adverse effect on the business, operations, properties,
financial condition or results of operations of the Company and its subsidiaries
taken as a whole.  

(i)

No General Solicitation.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or





15




--------------------------------------------------------------------------------

general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Common Stock.

(j)

No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Common Stock under
the Securities Act or cause this offering of the Common Stock to be integrated
with prior offerings by the Company for purposes of the Securities Act.

(k)

Employee Relations; Employee Benefits.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.
 The Company has made all required contributions to, and has complied in all
material respects with all applicable laws relating to, all employee benefit
plans in which the Company is a participant or to which the Company may be
required to contribute.  The Company has no outstanding liability to any person
under any employee benefit plan, other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of the Employee
Retirement Income Security Act of 1974, as amended.  

(l)

Intellectual Property Rights.  The Company and its subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted.  The
Company and its subsidiaries do not have any





16




--------------------------------------------------------------------------------

knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.

(m)

Environmental Laws.  The Company and its subsidiaries are (i) in compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval.

(n)

Title.  Any real property and facilities held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.

(o)

Insurance.  The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the





17




--------------------------------------------------------------------------------

businesses in which the Company and its subsidiaries are engaged.  Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.

(p)

Regulatory Permits.  The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

(q)

Internal Accounting Controls.  The Company and each of its subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, and (iii)
the recorded amounts for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(r)

No Material Adverse Breaches, etc.  Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a material adverse
effect on the business, properties, operations,





18




--------------------------------------------------------------------------------

financial condition, results of operations or prospects of the Company or its
subsidiaries.  Neither the Company nor any of its subsidiaries is in breach of
any contract or agreement which breach, in the judgment of the Company’s
officers, has or is expected to have a material adverse effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries.

(s)

Tax Status.  The Company and each of its subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.

(t)

Certain Transactions.  Except for arm’s length transactions pursuant to which
the Company makes payments in the ordinary course of business upon terms no less
favorable than the Company could obtain from third parties and other than the
grant of stock options disclosed in the SEC Documents, none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal





19




--------------------------------------------------------------------------------

property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

(u)

Fees and Rights of First Refusal.  The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.

(v)

Except as disclosed on Schedule 3 hereto, since the date of the Company’s most
recent filing on SEC Form 10-QSB for the three months ended June 30, 2006, the
Company has not experienced any material adverse change in its operations or
business prospects.

(w)

Brokers.  The Company has not retained any broker or finder in connection with
any of the transactions contemplated by this Agreement, and the Company has not
incurred or agreed to pay, or taken any other action that would entitle any
Person to receive, any brokerage fee, finder’s fee or other similar fee or
commission with respect to any of the transactions contemplated by this
Agreement.   “Person” shall mean any individual, corporation, association,
general partnership, limited partnership, venture, trust, association, firm,
organization, company, business, entity, union, society, government (or
political subdivision thereof) or governmental agency, authority or
instrumentality.

4.

COVENANTS.

(a)

Best Efforts.  Each party shall use its best efforts to timely satisfy each of
the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.





20




--------------------------------------------------------------------------------

(b)

Form D.  The Company agrees to file a Form D with respect to the Common Stock as
required under Regulation D and to provide a copy thereof to Buyer promptly
after such filing.  The Company shall, on or before the initial sale of Common
Stock hereunder (and on or before each subsequent Monthly Closing) take such
action as the Company shall reasonably determine is necessary to qualify the
Common Stock, or obtain an exemption for the Common Stock for sale to Buyer in
connection with such initial sale (and at each subsequent Monthly Closing) under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of any such action so taken to Buyer on or prior to the
initial sale and, if applicable, before the Monthly Closings.

(c)

Reporting Status.  Until the earlier of (i) the date as of which Buyer may sell
all of the Common Stock without restriction pursuant to Rule 144(k) promulgated
under the Securities Act (or successor thereto), or (ii) the date on which Buyer
shall have sold all of the Common Stock (the “Registration Period”), the Company
shall file in a timely manner all reports required to be filed with the SEC
pursuant to the Exchange Act and the regulations of the SEC thereunder, and the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination.

(d)

Quotation.  The Company shall maintain the Common Stock’s authorization for
quotation on the OTCBB.

(e)

Fees and Expenses.  Each of the Company and Buyer shall pay all costs and
expenses incurred by such party in connection with the negotiation,
investigation, preparation, execution and delivery of the Transaction Documents.
 





21




--------------------------------------------------------------------------------

(f)

Use of Proceeds.  The Company will use the proceeds from the sale of the Common
Stock solely to fund the Actual Cash Deficits of the Business operated on a
stand-alone basis as if the purchase from CorCell had not occurred, without
including any other costs or expenses of the Company, and not for any other
purpose whatsoever.  Upon Buyer’s request, the Company shall furnish to Buyer
copies of such records and documents as may be reasonably required for Buyer to
verify the use of the proceeds.

(g)

Management of the Business.  The Company shall manage the Business in a
commercially reasonable manner with a goal to minimizing the Actual Cash
Deficits of the Business.  The Company shall not use the revenues generated by
the Business to pay any of its other costs or expenses whatsoever.  

5.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Common Stock to
Buyer at each Monthly Closing is subject to the satisfaction, at or before each
Monthly Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:

(a)

Buyer shall have executed the Transaction Documents and delivered them to the
Company.

(b)

Buyer shall have delivered to the Company the Purchase Price for the Common
Stock then being purchased by wire transfer of immediately available U.S. funds
pursuant to the wire instructions provided by the Company.

(c)

The representations and warranties of Buyer shall be true and correct in all
material respects as of the date when made and as of each Monthly Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date),





22




--------------------------------------------------------------------------------

and Buyer shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by Buyer at or prior to each Monthly
Closing Date.

6.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

(a)

The obligation of Buyer hereunder to purchase the Common Stock at each Monthly
Closing is subject to the satisfaction, at or before each Monthly Closing Date,
of each of the following conditions:

(i)

The Company shall have executed the Transaction Documents and delivered the same
to Buyer.

(ii)

The Company and CorCell shall have executed and delivered to each other the
ESPA.  

(iii)

The Common Stock shall be authorized for quotation on the OTCBB and trading in
the Common Stock shall not have been suspended for any reason.

(iv)

The representations and warranties of the Company shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of each Monthly Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Monthly Closing Date, including but not limited to,
the covenants set forth in Sections 4(f) and 4(g) above.  Buyer shall have
received a certificate, executed by the





23




--------------------------------------------------------------------------------

President of the Company, dated as of each Monthly Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
Buyer including, without limitation (A) an update regarding the representation
contained in Section 3(c) above, and (B) a statement as to Buyer’s anticipated
percentage ownership of the Company’s equity securities following the Monthly
Closing which shall be sufficient to enable Buyer to assess its SEC reporting
obligations under Sections 13 and 16 of the Exchange Act.

(v)

The Company shall have executed and delivered to Buyer all certificates for the
Common Stock previously purchased by Buyer pursuant to this Agreement.

(vi)

The Company shall have provided to Buyer a certificate of good standing from the
secretary of state of the state in which the Company is incorporated.

7.

INDEMNIFICATION.

(a)

In consideration of Buyer’s execution and delivery of this Agreement and
acquiring the Common Stock hereunder, and in addition to all of the Company’s
other obligations under this Agreement, the Company shall defend, protect,
indemnify and hold harmless Buyer and each other holder of the Common Stock
purchased by Buyer, and all of their officers, directors, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, “Buyer Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Buyer Indemnitee is a party to the
action for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
Buyer Indemnitees or any of them as a result of, or arising out of, or relating
to (i) any misrepresentation or breach of any





24




--------------------------------------------------------------------------------

representation or warranty made by the Company in this Agreement, the Investor
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, or the Investor
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, or (iii) any cause of action, suit or claim
brought or made against such Buyer Indemnitee and arising out of or resulting
from (A) the execution, delivery, performance or enforcement of this Agreement
or any other instrument, document or agreement executed pursuant hereto by any
of the parties hereto, (B) any transaction financed or to be financed in whole
or in part, directly or indirectly, with the proceeds of the issuance of the
Common Stock, or (C) the status of Buyer or holder of the Common Stock, as a
buyer of Common Stock in the Company.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.

(b)

In consideration of the Company’s execution and delivery of this Agreement, and
in addition to all of Buyer’s other obligations under this Agreement, Buyer
shall defend, protect, indemnify and hold harmless the Company and all of its
officers, directors, employees and agents (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Company Indemnitees”) from and against any and all
Indemnified Liabilities incurred by the Company Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by Buyer in this Agreement, or in any
instrument or document contemplated hereby or thereby executed by





25




--------------------------------------------------------------------------------

Buyer, (b) any breach of any covenant, agreement or obligation of Buyer
contained in this Agreement, the Investor Registration Rights Agreement or any
other certificate, instrument or document contemplated hereby or thereby
executed by Buyer, or (c) any cause of action, suit or claim brought or made
against such Company Indemnitee based on material misrepresentations of, or due
to a material breach by, Buyer and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement, the Investor
Registration Rights Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the parties hereto.  To the extent that the
foregoing undertaking by Buyer may be unenforceable for any reason, Buyer shall
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities, which is permissible under applicable law.  

(c)

Notwithstanding any other provision set forth in this Agreement, in no event
shall Buyer be responsible to the Company or the Company Indemnitees, and in no
event shall the Company be responsible to the Buyer or the Buyer Indemnitees,
whether pursuant to the indemnification provisions set forth above or pursuant
to any other claim for damages arising out of this Agreement, in an aggregate
amount exceeding the aggregate Purchase Price for all purchases of Company
securities made by Buyer hereunder, and in no event shall either Buyer or the
Company be liable for any indirect, incidental, consequential or punitive
damages.  

8.

MISCELLANEOUS.

(a)

Option to Purchase Business.  In the event that any of the events listed below
occur, Buyer shall have the option to purchase the Business from the Company on
the same terms and conditions contained in the APA pursuant to which the Company
is





26




--------------------------------------------------------------------------------

purchasing the Business from CorCell (including the $1 purchase price), it being
understood that in such event the provisions of Sections 9(g), 9(h) and 9(i) of
the APA will not apply, Buyer shall not assume any then existing liabilities of
the Company, all references to the ESPA thereunder shall be deleted, and such
other changes shall be made as are necessary to evidence Independence Blue Cross
becoming the “Buyer” thereunder and Cord Blood America, Inc. becoming the
“Seller” thereunder.  The option shall be exercisable for a period of thirty
(30) days after Buyer has received written notice (“Notice”) from the Company
that any of the following events has occurred or is anticipated to occur:

(i)

The ESPA is terminated for any reason;

(ii)

The Company becomes insolvent;

(iii)

A voluntary or involuntary petition in bankruptcy is filed with respect to the
Company; or

(iv)

The Company decides to discontinue the Business, or to discontinue serving the
market currently served by CorCell.  

Such written notice shall be delivered on or before March 1, 2007. During the
period between the date of the Notice and the date of closing of the purchase
and sale, the Company shall operate the Business in the ordinary course and take
reasonable commercial efforts to preserve the Business, its employees, customers
and suppliers.  The closing shall take place within five business days after the
notice of exercise is given by Buyer. Cornell Capital Partners has agreed to
waive any right to a security interest in any of the assets constituting the
Business, and the Company represents and warrants that: (i) no other person or
entity presently holds any right, as a result of any agreement with the Company,
to a security interest in any of such assets, and (ii) until such time as the
Buyer’s right to acquire the Business under this Section 8(a) has





27




--------------------------------------------------------------------------------

expired, the Company will not enter into any agreement granting a security
interest in any of such assets.

(b)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania exclusive of conflicts or
choice of law rules or comity, and the parties further agree that any suit
brought hereunder shall be brought only in Philadelphia, Pennsylvania, and
expressly consent to the jurisdiction and venue of the Court of Common Pleas,
sitting in Philadelphia, PA, and the United States District Court for the
Eastern District of Pennsylvania, sitting in Philadelphia, PA with respect to
any such action.

(c)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  Signature by facsimile transmission shall be
deemed an original signature for all purposes hereof.

(d)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

(e)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(f)

Entire Agreement, Amendments.  This Agreement supersedes all other prior oral or
written agreements between Buyer, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement and the





28




--------------------------------------------------------------------------------

instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor Buyer makes
any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.

(g)

Notices.  Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 

If to the Company, to:

Cord Blood America, Inc.

 

 

9000 W.  Sunset Boulevard, Suite 4000

 

 

Los Angeles, CA 90069

 

 

Attention:

Matthew Schissler

 

 

Telephone:

(310) 432-4090

 

 

Facsimile:

(310) 432-4098

 

 

 

 

Copies to:




 

 




 

 




 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

If to Buyer, to:

Independence Blue Cross

 

 

1901 Market Street

 

 

Philadelphia, PA 19103

 

 

Attention:

Paul A.  Tufano, Esq., General Counsel

 

 

Telephone:

(215) 241-3825

 

 

Facsimile:

(215) 241-2324

 

 

 





29




--------------------------------------------------------------------------------





 

Copies to:

Independence Blue Cross

 

 

1901 Market Street

 

 

Philadelphia, PA  19103

 

 

Attention:

Thomas W. O’Connell, Senior Counsel

 

 

Telephone:

215-241-4896

 

 

Facsimile:

215-241-3824

 

 

 

 

 

 

(h)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  Neither the
Company nor any Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party hereto.

(i)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

(j)

Survival.  Except as otherwise provided in this Section 8(j), the
representations and warranties of the Company and Buyer contained in Sections 2
and 3, and the related indemnification set forth in Section 7, shall survive
each Monthly Closing for a period of two (2) years.  The representations and
warranties of the Company (and Buyer’s right to seek indemnification for the
breach of such representations and warranties) relating to (i) tax matters
(Section 3(s)) shall survive the final Closing until 60 days past the applicable
statutes of limitation plus any extensions or waivers thereof, and (ii)
capitalization (Section 3 (c)), issuance of Common Stock (Section 3(d)),
employee benefits matters (Section 3(v)), rights of first refusal (Section 3(u))
and environmental matters (Section 3(m)) shall survive without limitation.

(k)

Publicity.  The Company and Buyer shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions





30




--------------------------------------------------------------------------------

contemplated hereby made by any party; provided, however, that the Company shall
be entitled, without the prior approval of Buyer, to issue any press release or
other public disclosure with respect to such transactions required under
applicable securities or other laws or regulations (the Company shall use its
best efforts to consult Buyer in connection with any such press release or other
public disclosure prior to its release and Buyer shall be provided with a copy
thereof upon release thereof).

(l)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(m)

Termination.  In the event that any Monthly Closing shall not have occurred on
or before five (5) business days after the applicable Monthly Closing Date, due
to the Company’s or Buyer’s failure to satisfy the conditions set forth in
Sections 5 and 6 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability to the breaching party.  The Buyer shall
have no further obligation to purchase Common Stock as of  the earlier of the
date that (i) the aggregate Purchase Price for all purchases made by Buyer
hereunder equals the sum of One Million Dollars ($1,000,000), (ii) successful
consummation by the Company of the purchase of CorCell’s cord blood sample
storing business pursuant to the terms of the ESPA, (iii) the ESPA is terminated
for any reason, (iv) there occurs an Event of Default (as defined in Section
1(a)) by the Company under this Agreement, (v) the Company becomes





31




--------------------------------------------------------------------------------

insolvent, (vi) there occurs a filing of a voluntary or involuntary  petition in
bankruptcy by or against the Company, or (vii) there occurs the fifth (5th)
Monthly Closing (March, 2007).

(n)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

IN WITNESS WHEREOF, Buyers and the Company have caused this Stock Purchase
Agreement to be duly executed as of the date first written above.

 

CORD BLOOD AMERICA, INC.

 

 

 

By:

/s/ Matthew Schissler

 

Name:

Matthew Schissler

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

INDEPENDENCE BLUE CROSS

 

 

 

By:

/s/ Richard Neeson

 

Name:

Richard J. Neeson

 

Title:

Senior Vice President

 

 














32




--------------------------------------------------------------------------------




SCHEDULE 1




COMPONENTS OF DEFICIT CALCULATION







The following examples show the components to be used in calculating the
Projected and Actual Cash Deficits of the Business. These examples are
illustrative.







 

October

November

INFLOWS

 

 

Cash from enrollment fees

 $     

 $    

Cash from full pays (12% sign up)

 

 

Cash from balances (33% sign up)(21% of 33% del)

 

 

Cash from installments (53% sign up)

 

 

Total Cash Inflows

 

 

OUTFLOWS

 

 

Processing Costs

 

 

Courier Costs

 

 

Kit Costs

 

 

Payroll Costs

 

 

Bank Service Charges

 

 

Credit Card Fees

 

 

Health Insurance

 

 

Info Systems

 

 

Telephone

 

 

Postage

 

 

Equipment Leases

 

 

E-Mail Hosting Exchange

 

 

Office Expense (incl. setting up Marion)

 

 

Maintenance (equipment, building, etc)

 

 

Software Licenses Expense

 

 

Dues (NLO)

 

 

Consulting Fees

 

 

Legal Fees

 

 

Medical Director Fees

 

 

Referral Fees

 

 

Doctor reimbursements

 

 

CBE/CEU

 

 

Wireless phone reimbursements

 

 

Trade Show expenses

 

 





33




--------------------------------------------------------------------------------





Travel expenses (including meals, tips, etc)

 

 

George

 

 

Jill

 

 

Marion

 

 

Marc

 

 

Website Expense

 

 

Internet Strategy

 

 

Print Ads

 

 

Public Relations (press release)

 

 

Collaterals (absolutely required; no fluff or wishes)

 

 

Giveaways (pens; have some on hand; may run out)

 

 

 

 

 

 

 

 

 

 

 

Total Cash Outflows

 $   

 $   

 

 

 

CASH SHORTAGE

 $

 $














34




--------------------------------------------------------------------------------




EXHIBIT A




FORM OF INVESTOR REGISTRATION RIGHTS AGREEMENT




















35


